Cook, J.,
concurring in judgment only. The majority correctly concludes that a law enforcement officer’s violation of R.C. 2935.03(A)(1), in and of itself, is not a violation of the Fourth- Amendment. And as the majority acknowledges, Officer Rarrick had probable cause to stop Pamela Weideman for drunk driving. We need not go any further to determine that the traffic stop passed constitutional muster. A traffic stop is generally reasonable under the Fourth Amendment where the police have probable cause to believe that the detainee has committed a traffic violation. Whren v. United States (1996), 517 U.S. 806, 810, 116 S.Ct. 1769, 1772, 135 L.Ed.2d 89, 95; Dayton v. Erickson (1996), 76 Ohio St.3d 3, 665 N.E.2d 1091, syllabus. Thus, the majority’s Fourth Amendment balancing analysis is largely, if not entirely, superfluous. See Whren, 517 U.S. at 817, 116 S.Ct. at 1776, 135 L.Ed.2d at 100 (subject to “rare exceptions,” the result of Fourth Amendment balancing “is not in doubt where the search or seizure is based upon probable cause”).
Even if the majority’s Fourth Amendment balancing analysis were necessary, I would decline to join the opinion because of its apparent reliance on this court’s holding in State v. Jones (2000), 88 Ohio St.3d 430, 432, 727 N.E.2d 886, 888. Although some of the legal principles relied upon in Jones may retain some vitality, the ratio decidendi of the case — that a full custodial arrest for a minor misdemeanor violates the Fourth Amendment — is no longer a correct statement of law in light of recent United States Supreme Court precedent. See Atwater v. Lago Vista (2001), 532 U.S. 318, 121 S.Ct. 1536, 149 L.Ed.2d 549. With these observations, I concur in the judgment.